DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to amendment filed 08/12/2022.
Status of the claims
Claims 1-20 were pending, claims 1-10, 12-16 and 18-20 have been amended.  Therefore, claims 1-20 are currently pending for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 Regarding claims 11-15, there is insufficient antecedent basis for "the method of claim 10".



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20110153593, hereafter Zhou and provided in Applicant’s IDS) in view of Cao et al. (US 20140280159, hereafter Cao).

Regarding claim 1, Zhou discloses:   A system for evaluating a resource consumption of a query, the system comprising: one or more processors (Zhou [0020]); and 
one or more memory devices that store program code configured to be executed by the one or more processors, the program code configured to perform operations that comprise (Zhou [0020]): 
determining a logical operator representation of a query to be executed (Zhou [0015] discloses: the input query expression being represented as an operator tree comprising a plurality of logical operators; [0155] discloses: The logical exploration component 304 operates on the query expression to generate new logical query expressions. Each logical query expression is represented as a tree of logical operators);  
transforming the logical operator representation to two or more physical operator representations for executing the query (Zhou [0156] discloses: the physical optimization component 306 applies implementation rules to convert logical operators to physical operators);
However, Zhou didn’t disclose, but Cao discloses: applying a plurality of machine learning-based resource consumption models trained based at least on a history of query executions to each of the physical operator representations to determine a resource consumption estimate of each of the physical operator representations (Cao [0059] discloses: using machine learning models with statistics about the input data sets and historical information about prior query executions (execution time) for predicts the execution costs of the MapReduce performance model; [0054] discloses: physical operators including MapReduce, projection, filtering, aggregation, sorting, joins… , there physical operators are the building blocks of physical plans );
selecting a particular one of the physical operator representations based on the determined resource consumption estimates (Cao [0060] discloses: a cost estimating estimates the execution costs of physical plans and selects the cheapest one as the optimal MapReduce job output). 

Zhou and Cao are analogous art because they are in the same field of endeavor, Optimizing the query. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhou, to include the teaching of Cao, in order to accomplish to predicted the future query based on the machine learning model. The suggestion/motivation to combine for selecting the cheapest execution cost as the optimal MapReduce job output.

Regarding claim 2, Zhou as modified discloses: The system of claim 1, wherein the program code is further configured to perform operations that comprise: selecting a partition count for each of the physical operator representations prior to the determining the resource consumption estimate of each of the physical operator representations, the partition count being selected based at least on a resource consumption estimate of a portion of each physical operator representation (Zhou [0085] discloses: the two inputs to a join must be partitioned on R.a and S.a, respectively. Based on these two requirements, it must then be determined what requirements to impose on the result of the input expressions; [0086] discloses: Once physical plans for the child expressions have been determined, the data properties of the result of the current physical operator are computed by calling the function DeriveDlvdProperties). 
Regarding claim 3, Zhou as modified discloses: The system of claim 1, wherein each of the plurality of machine learning-based resource consumption models comprises a machine-learning model that is trained based at least on a feature set associated with the history of query executions, the feature set corresponding to each machine-learning model being weighted differently from one another (Cao [0059] discloses: using machine learning models with statistics about the input data sets and historical information about prior query executions (execution time) for predicts the execution costs of the MapReduce performance model; [0054] discloses: physical operators including MapReduce, projection, filtering, aggregation, sorting, joins… , there physical operators are the building blocks of physical plans;  [0060] discloses: a cost estimating estimates the execution costs of physical plans and selects the cheapest one as the optimal MapReduce job output).
Regarding claim 4, Zhou as modified discloses: The system of claim 1, wherein at least one machine learning-based resource consumption model of the plurality of machine learning based resource consumption models  is trained based at least on prior query executions that comprise a physical operator tree with a common schema as a physical operator tree of at least one of the physical operator representations (Zhou [0138] discloses: The optimizer then considers different alternative physical operators for the root operator of the expression tree, derives what properties their inputs must satisfy, and requests an optimal plan for each input). 
Regarding claim 5, Zhou as modified discloses: The system of claim 1, wherein at least one machine learning-based resource consumption model of the plurality of machine learning based resource consumption models is trained based at least on prior query executions that comprise a physical operator tree with a common root operator as a physical operator tree of at least one of the physical operator representations (Zhou [0138] discloses: The optimizer then considers different alternative physical operators for the root operator of the expression tree, derives what properties their inputs must satisfy, and requests an optimal plan for each input). 

Regarding claim 6, Zhou as modified discloses: The system of claim 1, wherein at least one machine learning-based resource consumption model of the plurality of machine learning based resource consumption models is trained based at least on prior query executions that comprise a physical operator tree with a common root operator, a common set of leaf node inputs, and a same number of total operator as a physical operator tree of at least one of the physical operator representations (Zhou [0138] discloses: The optimizer then considers different alternative physical operators for the root operator of the expression tree, derives what properties their inputs must satisfy, and requests an optimal plan for each input). 
Regarding claim 7, Zhou as modified discloses: The system of claim 1, wherein at least one machine learning-based resource consumption model of the plurality of machine learning based resource consumption models is trained based at least on prior query executions that comprise a physical operator tree with a common root operator, a common set of leaf node inputs, and the different  number of total operator as a physical operator tree of at least one of the physical operator representations (Zhou [0138] discloses: The optimizer then considers different alternative physical operators for the root operator of the expression tree, derives what properties their inputs must satisfy, and requests an optimal plan for each input). 
Regarding claim 8, Zhou as modified discloses: The system of claim 1, wherein the applying the plurality of machine learning-based resource consumption models comprises applying a combined model generated from the plurality of resource consumption models (Cao [0059] discloses: using machine learning models with statistics about the input data sets and historical information about prior query executions (execution time) for predicts the execution costs of the MapReduce performance model; [0054] discloses: physical operators including MapReduce, projection, filtering, aggregation, sorting, joins… , there physical operators are the building blocks of physical plans;  [0060] discloses: a cost estimating estimates the execution costs of physical plans and selects the cheapest one as the optimal MapReduce job output).

Regarding claim 9, Zhou as modified discloses: The system of claim 8, wherein the a combined model generated from a weighting of each of the plurality of machine learning based resource consumption models (Cao [0059] discloses: using machine learning models with statistics about the input data sets and historical information about prior query executions (execution time) for predicts the execution costs of the MapReduce performance model; [0054] discloses: physical operators including MapReduce, projection, filtering, aggregation, sorting, joins… , there physical operators are the building blocks of physical plans;  [0060] discloses: a cost estimating estimates the execution costs of physical plans and selects the cheapest one as the optimal MapReduce job output).

Regarding claim 10, Zhou as modified discloses:  A computer-implemented method for evaluating a resource consumption of a query, the method comprising: 
determining a logical operator representation of a query to be executed (Zhou [0015] discloses: the input query expression being represented as an operator tree comprising a plurality of logical operators; [0155] discloses: The logical exploration component 304 operates on the query expression to generate new logical query expressions. Each logical query expression is represented as a tree of logical operators);  
transforming the logical operator representation to two or more physical operator representations for executing the query (Zhou [0156] discloses: the physical optimization component 306 applies implementation rules to convert logical operators to physical operators); 
However, Zhou didn’t disclose, but Cao discloses: applying a plurality of  machine learning-based resource consumption models trained based at least on a history of query executions to each of the physical operator representations to determine a resource consumption estimate of each of the physical operator representations (Cao [0059] discloses: using machine learning models with statistics about the input data sets and historical information about prior query executions (execution time) for predicts the execution costs of the MapReduce performance model; [0054] discloses: physical operators including MapReduce, projection, filtering, aggregation, sorting, joins… , there physical operators are the building blocks of physical plans );
selecting a particular one of the physical operator representations based on the determined resource consumption estimates (Cao [0060] discloses: a cost estimating estimates the execution costs of physical plans and selects the cheapest one as the optimal MapReduce job output). 

Zhou and Cao are analogous art because they are in the same field of endeavor, Optimizing the query. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhou, to include the teaching of Cao, in order to accomplish to predicted the future query based on the machine learning model. The suggestion/motivation to combine for selecting the cheapest execution cost as the optimal MapReduce job output.
Regarding claim 11, Zhou as modified discloses: The method of claim 10, further comprising: selecting a partition count for each of the physical operator representations prior to determining the resource consumption estimate of each of the physical operator representations, the partition count being selected based at least on a resource consumption estimate of a portion of each physical operator representation (Zhou [0085] discloses: the two inputs to a join must be partitioned on R.a and S.a, respectively. Based on these two requirements, it must then be determined what requirements to impose on the result of the input expressions; [0086] discloses: Once physical plans for the child expressions have been determined, the data properties of the result of the current physical operator are computed by calling the function DeriveDlvdProperties). 
Regarding claim 12, Zhou as modified discloses:  The method of claim 10, wherein each of the plurality of machine learning-based resource consumption models comprises a machine-learning model that is trained based at least on a feature set associated with the history of query executions, the feature set corresponding to each machine-learning model being weighted differently from one another (Cao [0059] discloses: using machine learning models with statistics about the input data sets and historical information about prior query executions (execution time) for predicts the execution costs of the MapReduce performance model; [0054] discloses: physical operators including MapReduce, projection, filtering, aggregation, sorting, joins… , there physical operators are the building blocks of physical plans;  [0060] discloses: a cost estimating estimates the execution costs of physical plans and selects the cheapest one as the optimal MapReduce job output).
Regarding claim 13, Zhou as modified discloses:  The method of claim 10, wherein at least one machine learning based resource consumption model of the plurality of machine learning-based resource consumption models is trained based at least on prior query executions that comprise a physical operator tree with a common schema as a physical operator tree of at least one of the physical operator representations(Zhou [0138] discloses: The optimizer then considers different alternative physical operators for the root operator of the expression tree, derives what properties their inputs must satisfy, and requests an optimal plan for each input).  
Regarding claim 14, Zhou as modified discloses:  The method of claim 10, wherein at least one machine learning based resource consumption model of the plurality of machine learning-based resource consumption models is trained based at least on prior query executions that comprise a physical operator tree with a common root operator as a physical operator tree of at least one of the physical operator representations (Zhou [0138] discloses: The optimizer then considers different alternative physical operators for the root operator of the expression tree, derives what properties their inputs must satisfy, and requests an optimal plan for each input).
 
Regarding claim 15, Zhou as modified discloses: The method of claim 10, wherein the applying the plurality of machine learning-based resource consumption models comprises applying a combined model generated from the plurality of resource consumption models (Cao [0059] discloses: using machine learning models for predicts the execution costs of workflows, calculating the total cost via some mathematical combination of the phase costs).
 
Regarding claim 16, Zhou as modified discloses: A computer-readable memory having computer program code recorded thereon that when executed by at least one processor causes the at least one processor to perform a method comprising: 
determining a logical operator representation of a query to be executed (Zhou [0015] discloses: the input query expression being represented as an operator tree comprising a plurality of logical operators; [0155] discloses: The logical exploration component 304 operates on the query expression to generate new logical query expressions. Each logical query expression is represented as a tree of logical operators);  
transforming the logical operator representation to two or more physical operator representations for executing the query (Zhou [0156] discloses: the physical optimization component 306 applies implementation rules to convert logical operators to physical operators);

However, Zhou didn’t disclose, but Cao discloses: applying a plurality of machine learning-based resource consumption models trained based at least on a history of query executions to each of the physical operator representations to determine a resource consumption estimate of each of the physical operator representations (Cao [0059] discloses: using machine learning models with statistics about the input data sets and historical information about prior query executions (execution time) for predicts the execution costs of the MapReduce performance model; [0054] discloses: physical operators including MapReduce, projection, filtering, aggregation, sorting, joins… , there physical operators are the building blocks of physical plans );
selecting a particular one of the physical operator representations based on the determined resource consumption estimates (Cao [0060] discloses: a cost estimating estimates the execution costs of physical plans and selects the cheapest one as the optimal MapReduce job output). 

Zhou and Cao are analogous art because they are in the same field of endeavor, Optimizing the query. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhou, to include the teaching of Cao, in order to accomplish to predicted the future query based on the machine learning model. The suggestion/motivation to combine for selecting the cheapest execution cost as the optimal MapReduce job output.

Regarding claim 17, Zhou as modified discloses:  The computer-readable memory of claim 16, further comprising: selecting a partition count for each of the physical operator representations prior to determining the resource consumption estimate of each of the physical operator representations, the partition count being selected based at least on a resource consumption estimate of a portion of each physical operator representation (Zhou [0085] discloses: the two inputs to a join must be partitioned on R.a and S.a, respectively. Based on these two requirements, it must then be determined what requirements to impose on the result of the input expressions; [0086] discloses: Once physical plans for the child expressions have been determined, the data properties of the result of the current physical operator are computed by calling the function DeriveDlvdProperties).
Regarding claim 18, Zhou as modified discloses: The computer-readable memory of claim 16, wherein each of the plurality of machine learning-based resource consumption models comprises a machine-learning model that is trained based at least on a feature set associated with the history of query executions, the feature set corresponding to each machine-learning model being weighted differently from one another (Cao [0059] discloses: using machine learning models with statistics about the input data sets and historical information about prior query executions (execution time) for predicts the execution costs of the MapReduce performance model; [0054] discloses: physical operators including MapReduce, projection, filtering, aggregation, sorting, joins… , there physical operators are the building blocks of physical plans;  [0060] discloses: a cost estimating estimates the execution costs of physical plans and selects the cheapest one as the optimal MapReduce job output).
Regarding claim 19, Zhou as modified discloses:  The computer-readable memory of claim 16, wherein at least one machine learning-based resource consumption model of the plurality of machine learning-based resource consumption models  is trained based at least on prior query executions that comprise a physical operator tree with a common schema as a physical operator tree of at least one of the physical operator representations (Zhou [0138] discloses: The optimizer then considers different alternative physical operators for the root operator of the expression tree, derives what properties their inputs must satisfy, and requests an optimal plan for each input). 
Regarding claim 20, Zhou as modified discloses: The computer-readable memory of claim 16, wherein at least one machine learning-based resource consumption model of the plurality of machine learning-based resource consumption models  is trained based at least on prior query executions that comprise a physical operator tree with a common root operator as a physical operator tree of at least one of the physical operator representations (Zhou [0138] discloses: The optimizer then considers different alternative physical operators for the root operator of the expression tree, derives what properties their inputs must satisfy, and requests an optimal plan for each input). 

Response to Arguments

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CINDY NGUYEN/             Examiner, Art Unit 2161      




























/APU M MOFIZ/             Supervisory Patent Examiner, Art Unit 2161